MEMORANDUM OPINION
PER CURIAM.
Laserworks, a division of King-Halier Enterprises, Inc., brought this antitrust action against Pitney Bowes, Inc. (Pitney Bowes), claiming that Pitney Bowes had violated §§ 1 and 3 of the Sherman Act, 15 U.S.C. §§ 1 and 2, and §§ 3 and 16 of the Clayton Act, 15 U.S.C. §§ 14 and 26, when it allegedly tied the free maintenance and service of its fax machines to the purchase of its replacement toner cartridges. Pitney Bowes moved for summary judgment, which the district court granted, concluding that Pitney Bowes was without appreciable market power in the relevant tying market and, alternatively, that there had not been a tying arrangement. Laser-works now appeals from the district court’s grant of summary judgment to Pitney Bowes.
Having had the benefit of oral argument and having carefully considered the record *381on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court erred in granting summary judgment to Pitney Bowes.
Because the reasoning which supports judgment for Pitney Bowes has been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose. Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its Memorandum and Order filed on December 29, 1999.